Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


6-22-2005

NLRB v. DA Nolt Inc
Precedential or Non-Precedential: Precedential

Docket No. 04-2321




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"NLRB v. DA Nolt Inc" (2005). 2005 Decisions. Paper 913.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/913


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                 Nos. 04-2321, 04-2681


                      NATIONAL LABOR RELATIONS BOARD

                                                 Petitioner/Cross-Respondent
                                            v.

                                   D.A. NOLT, INC.

                                                 Respondent/Cross-Petitioner


                               Argued: February 14, 2005

             Before: SLOVITER, AMBRO and ALDISERT, Circuit Judges

                                  (Filed: June 22, 2005)




                 ORDER SUR PETITION FOR PANEL REHEARING

       The petition for panel rehearing is granted to the extent that an amended judgment
shall be entered.


                                  S/ Ruggero J. Aldisert
                                  Circuit Judge
DATED: June 22, 2005
CMH/cc: DH, KDV, TCZ